1

2

3

4

5

6

7

8

9

10                            UNITED STATES BANKRUPTCY COURT
                          WESTERN DISTRICT OF WASHINGTON AT SEATTLE
11
     In re:                                                 Case No. 16-11767-CMA
12
     NORTHWEST TERRITORIAL MINT, LLC,                       ORDER GRANTING EX PARTE
13                                                          MOTION FOR ORDER TO FILE
                                            Debtor.         DOCUMENTS UNDER SEAL
14

15            This matter having come before the Court on Mark Calvert's (the “Trustee”) Ex Parte Motion

16   for Order to File Documents Under Seal, the Court has reviewed the files and records herein and

17   finds that no further notice or opportunity for hearing on the Motion is necessary; the relief to be

18   granted under this Order is reasonable and appropriate, and in the best interests of the estate; and that

19   good cause exists to grant the relief requested. Therefore it is hereby ORDERED as follows:

20            1.     The Motion is GRANTED.

21            2.     The Trustee is authorized to file copies of Grand Jury Subpoenas served upon the

22                   Trustee under seal.

23

24                                            ///END OF ORDER///

25

26
                                                                                      K&L GATES LLP
                                                                                    925 FOURTH AVENUE
     ORDER GRANTING EX PARTE MOTION FOR ORDER                                            SUITE 2900
     TO FILE DOCUMENTS UNDER SEAL - 1                                         SEATTLE, WASHINGTON 98104-1158
                                                                                 TELEPHONE: (206) 623-7580
     501717603 v7
                                                                                  FACSIMILE: (206) 623-7022

 Case 16-11767-CMA          Doc 2058       Filed 03/20/19    Ent. 03/20/19 16:31:02        Pg. 1 of 2
1    Presented by:

2    K&L GATES LLP
3
     /s/ Michael J. Gearin
4        Michael J. Gearin, WSBA #20982
         David C. Neu, WSBA #33143
5        Brian T. Peterson, WSBA #42088
     Attorneys for Mark Calvert, Chapter 11 Trustee
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
                                                                             K&L GATES LLP
                                                                           925 FOURTH AVENUE
     ORDER GRANTING EX PARTE MOTION FOR ORDER                                   SUITE 2900
     TO FILE DOCUMENTS UNDER SEAL - 2                                SEATTLE, WASHINGTON 98104-1158
                                                                        TELEPHONE: (206) 623-7580
     501717603 v7
                                                                         FACSIMILE: (206) 623-7022

 Case 16-11767-CMA        Doc 2058     Filed 03/20/19   Ent. 03/20/19 16:31:02    Pg. 2 of 2
